Murdock, J., dissenting: The only issue here is — what effect upon the credit under section 435 (g) (3) (A) had the payment to the corporation of $26,460.06 on January 9, 1951, for 282 shares of its stock and the payment to the corporation of $44,663.08 on January 15, 1952, for 476 shares of its stock. Section 435 (g) (3) (A) provides that “[t]he daily capital addition for any day of the taxable year shall” include “(A) The aggregate of the amounts of money * * * paid in for stock * * * after the beginning of the taxable year and prior to such day.” The amounts here in question had been paid in to the corporation for its stock after the beginning of each of the taxable years 1951 and 1952, and prior to every succeeding day in each of those years. Thus, under the plain words of the provision the petitioner’s contention is correct. The payment of the amounts here in question caused the shares to cease to be treasury stock and to cease to be “inadmissible assets” of the corporation for the purpose of the computation of the credit. The discussion in the majority opinion of how treasury stock affects the computation of the credit is beside the only point in issue.